DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2A are objected to for containing reference characters which interfere with the drawing.  Reference characters should not cross or mingle with drawing lines and lead lines.  Refer to 37 CFR 1.84(p)(3).
Figure 2A is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” has been used to designate different structures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “conveyance mechanism,” “upward/downward movement mechanism,” “turn mechanism,” and “arrangement-direction movement mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 13.  Claim limitations “upward/downward movement mechanism” and “turn mechanism” are not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13.  Claim limitation “upward/downward movement mechanism” and “turn mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 6, 8, 16, and 18 are indefinite for the limitation “the openings located closer to the one end is formed so as to be smaller.” The claim does not provide a reference as to what the openings are smaller than.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-10, 11-12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 7,934,513) in view of Morita et al. (US 2012/0227768).
Lim discloses;
Claim 1. A substrate processing apparatus comprising; a first processing unit (130) and a second processing unit (140) placed in upper and lower two stages, wherein each of the first processing unit and the second processing unit has: a plurality of processing tanks (134a-134e and 144a-144e, respectively) arranged in series; a partition wall (shown in Fig. 5a) defining a conveyance space (138 and 148, respectively) extending along an arrangement direction outside the plurality of processing tanks; 
a conveyance mechanism (138a and 148a, respectively) placed in the conveyance space, the conveyance mechanism being configured to convey a substrate between the processing tanks along the arrangement direction; and an air guide duct (annotated Fig. 5, below) provided so as to extend along the arrangement direction in the conveyance space, the air guide duct is connected with a fan filter unit (180a and 180b, respectively), an exhaust duct, and the conveyance space of the first processing unit and the conveyance space of the second processing unit are separated into upper and lower segments by the partition wall (188) (Col. 5-7 and Fig. 3-6). 
Claim 11. A substrate processing apparatus comprising: a plurality of processing tanks (134a-134e) arranged in series; a partition wall (shown in Fig. 5a) defining a conveyance space (138) extending along an arrangement direction outside the plurality of processing tanks; a conveyance mechanism (138a) placed in the conveyance space, the conveyance mechanism being configured to convey a substrate between the processing tanks along the arrangement direction; and an air guide duct (184) provided so as to extend along the arrangement direction in the conveyance space, wherein the air guide duct is connected with a fan filter unit (180a), and an exhaust duct (188) (Col. 5-7 and Fig. 3-6). 
Claims 6, 8, 16, and 18. The substrate processing apparatus according to claims 1, wherein the fan filter unit is connected with one end of the air guide duct (Fig. 6).  
Claims 10 and 20. The substrate processing apparatus according to claims 1, wherein the processing tank is a cleaning module (Lim identifies 134a-134e and 144a-144e as “processing baths,” Col. 6 Ln. 20-26).  
	Lim is silent to;
Claims 1 and 11. Each of the processing tanks is connected with the exhaust duct, and an opening is formed in each of parts facing the processing tank in the air guide duct.
Claims 2 and 12. The air guide duct is placed above the plurality of processing tanks.
Claims 6, 8, 16, and 18 (as best understood by the Examiner). A plurality of the openings located closer to the one end is formed so as to be smaller.  
Claims 7 and 17. The substrate processing apparatus according to claim 6, wherein, along the arrangement direction, a center of the opening is aligned to a position closer to the one end than a center in a corresponding processing tank of the processing tanks.
Claims 9 and 19. The substrate processing apparatus according to claim 8, wherein, along the arrangement direction, a center of the opening is aligned to a position closer to the one end than a center in a corresponding processing tank of the processing tanks.  
	However, Morita discloses a substrate processing apparatus comprising a plurality of processing units (3A-3E) arranged in series, a conveyance mechanism (24), an air guide duct (71), a fan filter unit (7), and an exhaust duct (62) (Par. 0012-0041 and Fig. 1 and 3), and further teaches;
Claims 1 and 11. Each of the processing tanks is connected with the exhaust duct, and an opening is formed in each of parts facing the processing tank in the air guide duct (Fig. 3).
Claims 2 and 12. The substrate processing apparatus according to claim 1, wherein the air guide duct is placed above the plurality of processing tanks (Fig. 3).
Claims 6, 8, 16, and 18 (as best understood by the Examiner). A plurality of the openings located closer to the one end is formed so as to be smaller than the apparent opening between 7 and 71 (Fig. 3).  
Therefore, in view of Morita’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lim’s disclosure to include exhaust ducts and air guide ducts to each of the processing tanks to ensure proper ventilation to each of the processing tanks, and it would have been further obvious to have made the plurality of the openings smaller than the opening from the fan filter unit to the duct to ensure adequate flow from the fan filter unit to feed the plurality of openings.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lim and Morita, and further in view of Yokoyama et al. (US 2015/0357213).
Lim discloses;
 Claims 3 and 13. The substrate processing apparatus according to claim 1, wherein the conveyance mechanism has: a pair of arms (illustrated in Fig. 5); an upward/downward movement mechanism (implicitly disclosed by illustration of duel upper and lower positions) configured to move the pair of arms upward and downward; and an arrangement-direction movement mechanism (Col. 6, Ln. 9-34) configured to move the pair of arms linearly along the arrangement direction, the arrangement-direction movement mechanism is covered with a cover (ceiling of conveyance space) extending along the arrangement direction, and the cover is connected with a second exhaust duct (Col. 5-7 and Fig. 3-5).  
Claims 5 and 15. The substrate processing apparatus according to claim 4, wherein the air guide duct is placed between the plurality of processing tanks and the arrangement-direction movement mechanism (annotated Fig. 5, below).  
	Lim is silent to;
Claims 3 and 13. The pair of arms are configured to be opened and closed and grasp the substrate; and a turn mechanism configured to turn the pair of arms about a rotation axis parallel to a direction in which the pair of arms is opened or closed.  
Claims 4 and 14. The substrate processing apparatus according to claim 3, wherein the arrangement-direction movement mechanism is placed above the plurality of processing tanks, and a set formed of the pair of arms, the upward/downward movement mechanism, and the turn mechanism is placed below the arrangement-direction movement mechanism so as to hang.  
	However, Yokoyama discloses a substrate processing apparatus having a plurality of processing tanks (66) and a substrate conveyance mechanism (50b) having a pair of arms (83-1 and 83-2) and an upward/downward movement mechanism (illustrated in Fig. 26), and further teaches;
Claims 3 and 13. The pair of arms are configured to be opened and closed and grasp the substrate (Par. 0139 and Fig. 20); and a turn mechanism (means for rotating 58) configured to turn the pair of arms about a rotation axis (axis of 58) parallel to a direction in which the pair of arms is opened or closed.
Claims 4 and 14. The arrangement-direction movement mechanism is placed above the plurality of processing tanks (Fig. 17), and a set formed of the pair of arms, the upward/downward movement mechanism, and the turn mechanism is placed below the arrangement-direction movement mechanism so as to hang (Par. 0130-0139 and Fig. 17-20).
Therefore, in view of Yokoyama’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Lim’s substrate conveyance mechanism to include the pair of arms are configured to be opened and closed so that the pair of arms can grip the substrate, a turn mechanism so that the substrate can be transitioned between a horizontal and vertical position, thus eliminating the need for the inverting step in chamber 120a, and to have placed the arrangement-direction movement mechanism above the plurality of processing tanks to avoid fluid dripping onto the arrangement-direction movement mechanism.

With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.


    PNG
    media_image1.png
    883
    1043
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652